 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11    GEORGE MITCHELL,                                     Case No. 1:19-cv-01174-EPG

12                        Plaintiff,                       ORDER DENYING MOTION TO
                                                           PROCEED IN FORMA PAUPERIS
13                   v.
                                                           (ECF No. 2)
14
      DR. AKBIKE,
15
                          Defendant.
16

17

18          Plaintiff, George Mitchell, proceeding pro se (ECF No. 1), has requested leave to proceed

19   in forma pauperis (“IFP”) (ECF No. 2). Plaintiff’s IFP application is incomplete, and specifically

20   does not include Plaintiff’s signature and the date on which the application was completed. The

21   application will therefore be denied without prejudice to renewal.

22          IT IS ORDERED:

23          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED without

24   prejudice.

25          2. Plaintiff must submit a renewed IFP application on the standard court form, with all

26   information completed, including Plaintiff’s signature and the date on which the application was

27   completed, or pay the filing fee, within 30 days from the date of this order.

28          3. Plaintiff is cautioned that failure to timely submit a renewed IFP application in proper
                                                       1
 1   form, or to pay the filing fee, may result in a recommendation that this action be dismissed.

 2          4. The Clerk of the Court is directed to provide Plaintiff with a copy of the Application to

 3   Proceed In Forma Pauperis by a Prisoner.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 4, 2019                           /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
